Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 1 of 22 Page ID #:310




  1   THE LAW OFFICE OF FAHAD SHARIF, PC
      FAHAD SHARIF, ESQ. (SBN# 322563)
  2   fshariflaw@gmail.com
  3   ROGER L. WILKERSON, III, ESQ. (SBN #327889)
      roger@lawrriorinc.com
  4   18960 Ventura Blvd #440
      Tarzana, CA 91356
  5   Telephone: (310) 361-5614
      Facsimile: (310) 362-0434
  6
      Attorneys for Plaintiff, JOHN EVANS
  7
  8                   UNITED STATES DISTRICT COURT
  9      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11   JOHN EVANS, an individual,        )       CASE NO. 2:21-cv-00984-CBM-PD
 12                                     )
                        Plaintiffs,     )       Assigned to Hon. Consuelo B.
 13                                     )       Marshall
 14                v.                   )
                                        )       PLAINTIFF JOHN EVANS NOTICE
 15                                             OF OPPOSITION AND OPPOSITION
      NBCUNIVERSAL MEDIA, LLC, a )
 16   corporation; UNIVERSAL            )       TO DEFENDANTS’ MOTION TO
      PICTURES dba UNIVERSAL CITY )             DISMISS PLAINTIFF’S
 17                                             COMPLAINT PURSUANT TO FRCP
      STUDIOS, LLC, a corporation;      )
 18                                             12(B)(6); MEMORANDUM OF
      JERRY SEINFELD, an individual;    )
                                                POINTS AND AUTHORITIES IN
 19   STACEY SNIDER, an individual, and )
                                                SUPPORT
      DOES, 1 to 10, inclusive,         )
 20                                     )       Date:          June 22, 2021
 21                         Defendants. )       Time:          10:00 a.m.
                                        )       Dept.:         8B
 22
                                        )
 23                                     )       Opposition to Defendant’s Request for
 24                                     )       Judicial Notice; Declarations of John
                                        )       Evans; and Declaration of Roger
 25                                     )       Wilkerson; and [Proposed] Order filed
 26                                     )       concurrently herewith)
                                        )
 27                                             Complaint filed: February 5, 2021
                                        )
 28

                                                       PLAINTIFF JOHN EVANS OPPOSITION TO
                                            1    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                               TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 2 of 22 Page ID #:311




  1         TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
  2   RECORD:
  3   PLEASE TAKE NOTICE that on June 22, 2021, at 10:00 a.m., or as soon
  4   thereafter as the matter may be heard in Courtroom 8B of the above-entitled
  5   Court, located at First Street Courthouse, 350 W. 1st Street, 8th Floor, Los
  6   Angeles, California 90012, Plaintiff , JOHN EVANS (hereinafter “Plaintiff”)
  7   will appear and hereby opposes Defendants’ NBCUniversal Media, LLC,
  8   Universal Pictures, a division of Universal City Studios LLC, DreamWorks
  9   Animation, LLC (“DreamWorks”), and all related entities (collectively herein,
 10   “NBCUniversal”), Jerry Seinfeld (“Seinfeld”), and Stacey Snider (“Snider”)
 11   (collectively, “Defendants”) Motion to Dismiss pursuant to Federal Rules of
 12   Civil Procedure Rule 12(b)(6) and Request for Judicial Notice.
 13         Plaintiff opposes Defendants’ motion to dismiss because, despite the
 14   Defendants’ numerous attempts to use their privilege, status, and wealth to
 15   obfuscate ownership and liability, when the Court evaluates all factual
 16   allegation in the complaint as true and viewed in the light most favorable to the
 17   non-moving party, dismissal is improper at this stage for the following reasons:
 18   (1) Plaintiff has stated a plausible claim upon which relief can be granted; (2)
 19   Judgment should not be entered in Defendants’ favor on Plaintiff’s First Claim
 20   for Relief for Copyright Infringement because Plaintiff has plausibly alleged a
 21   nexus between the recipients of Plaintiff’s animated-screenplay for Bee Movie
 22   and the producers and owners of the infringing film; (3) Plaintiff has plausibly
 23   alleged access to his animated-screenplay by the Defendants in the form of a
 24   typed letter by Co-Defendant Snider that is on Co-Defendant NBCUniversal’s
 25   letterhead; (4) Plaintiff has plausibly alleged substantial similarity Plaintiff’s
 26   animated-screenplay and the infringing-film in his Complaint; (5) Defendants’
 27   subsequent attempts to point to the differences in their infringing-film as a
 28   defense, in fact boasts the validity of Plaintiff’s claim and the evaluation letter

                                                            PLAINTIFF JOHN EVANS OPPOSITION TO
                                                 2    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                    TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 3 of 22 Page ID #:312




  1   attached to Plaintiff’s Complaint (Complaint ¶¶ 23-31); (6) Plaintiff’s Second,
  2   Third and Fourth Claims for Relief, for Unfair Competition, Intentional
  3   Infliction of Emotional Distress and Negligent Infliction of Emotional Distress,
  4   respectively, Are Not Preempted by the Copyright Act because existing law is
  5   being applied to a set of facts significantly distinguishable from those stated in
  6   all other published opinions; and (7) Defendants’ Request for judicial notice is
  7   improper because the relationship of the Co-Defendants’ subsidiary companies
  8   are subject to reasonable dispute.
  9   This Opposition to Defendants’ Motion to Dismiss is made following the
 10   conference of counsel pursuant to Central District Local Rule 7–3, which took
 11   place on May 10, 2021. Declaration of Roger L. Wilkerson (“Wilkerson
 12   Decl.”), ¶5.
 13         This Opposition is based on the following Memorandum of Points and
 14   Authorities, the Declaration of John Evans, the Declaration of Roger L.
 15   Wilkerson, Esq, and any documentary and/or oral argument as may be
 16   presented at the time of the hearing of the Motion.
 17
 18
 19
 20
 21   DATED: June 5, 2021                           LAW OFFICES OF FAHAD SHARIF

 22
                                              By:
 23
                                                    ROGER L. WILKERSON, ESQ.
 24                                                 FAHAD SHARIF, ESQ.
                                                    Attorneys for Plaintiff, JOHN EVANS
 25
 26
 27
 28

                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                                3    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                   TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 4 of 22 Page ID #:313
                                           TABLE OF CONTENTS
                                                                                                                     Page
   1   I.              ..................................................................................................... 1
               INTRODUCTION
   2   II.                    .................................................................................... 2
               FACTUAL ALLEGATIONS
   3   III.    LEGAL STANDARDS
                            .............................................................................................. 6
       IV.     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE OF THE
   4           INDEPENDENCE BETWEEN DREAMWORKS ANIMATION AND
   5           DREAMWORKS PICTURES IS NOT APPROPRIATE BECAUSE IT IS
               SUBJECT TO REASONABLE DISPUTE IN THAT BOTH ARE
   6
               SUBSIDIARIES WHO HAVE SHIFTED THEIR ASSETS TO THE
   7
   8           PARENT COMPANY NBCUNIVERSAL MEDIA, LLC. ............................ 7
       V.      PLAINTIFF HAS STATED A PLAUSIBLE CLAIM OF COPYRIGHT
   9
               INFRINGEMENT AGAINST THE DEFENDANTS UPON WHICH RELIEF
  10           CAN BE GRANTED ...................................................................................... 11
  11   VI.     JUDGMENT SHOULD NOT BE ENTERED IN FAVOR OF THE
  12           DEFENDANTS AS IT PERTAINS TO PLAINTIFF’S FIRST CLAIM FOR
               RELIEF FOR COPYRIGHT INFRINGEMENT BECAUSE PLAINTIFFHAS
  13           PLAUSIBLY ALLEGED THAT THE DEFENDANTS BOTH
  14           INDIVIDUALLY AND COLLECTIVELY HAD ACCESS TO THE
               PLAINTIFF’S ANIMATED-SCREENPLAY FOR THE FILM BEE MOVIE
  15           IN THE FORM A LETTER SIGNED BY CO-DEFENDANT STACEY
  16           SNIDER ON CO-DEFENDANT NBCUNIVERSAL’S LETTERHEAD..... 13
  17   VII. JUDGMENT SHOULD NOT BE ENTERED IN FAVOR OF THE
            DEFENDANTS AS IT PERTAINS TO PLAINTIFF’S FIRST CLAIM FOR
  18        RELIEF FOR COPYRIGHT INFRINGEMENT BECAUSE PLAINTIFF
            HAS PLAUSIBLY ALLEGED SUBSTANTIAL SIMILARITY BETWEEN
  19        PLAINTIFF’S ANIMATED-SCREENPLAY AND THE DEFENDANTS’
  20        INFRINGING FILM ................................................................................... 14
  21   VIII. PLAINTIFF’S SECOND, THIRD AND FOURTH CLAIMS FOR
  22         RELIEF, FOR UNFAIR COMPETITION, INTENTIONAL
             INFLICTION OF EMOTIONAL DISTRESS AND NEGLIGENT
  23         INFLICTION OF EMOTIONAL DISTRESS, RESPECTIVELY, ARE NOT
  24         PREEMPTED BY THE COPYRIGHT ACT BECAUSE EXISTING LAW IS
             BEING APPLIED TO A SET OF FACTS SIGNIFICANTLY
  25
             DISTINGUISHABLE FROM THOSE STATED IN ALL OTHER
  26         PUBLISHED OPINIONS ........................................................................... 15
  27   IX.     CONCLUSION................................................................................................16
  28
                                                                 i
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 5 of 22 Page ID #:314
                                           TABLE OF AUTHORITIES

   1   FEDERAL CASES                                                                                              Page
   2   Skilstaf, Inc. v. CVS Caremark Corp.
          69 F.3d 1005, 1014 (9th Cir. 2012)............... ...................................................... 6
   3
       OSU Student Alliance v. Ray,
   4      5699 F.3d 1053, 1058 (9th Cir. 2012)................................................................. ...6
   5   Guillen v. Bank of America Corp.
         No. 5:10-cv-05825, 2011 WL 4071996 (N.D. Cal. 2011)................................... 6
   6   Usher v. City of Los Angeles,
   7     828 F.2d 556, 561 (9th Cir. 1987)........................................................................ 6

   8   Lacey v. Maricopa County,
          693 F.3d 896, 911 (9th Cir. 2012) ........................................................................ 6
   9   Ashcroft v. Iqbal,
  10      556 U.S. 662, 677 (2009).... ................................................................................. .6

  11   Peter F. Gaito Architecture LLC v. Simone Dev. Corp.,
          602 F.3d 57 (2d Cir. 2010).. ................................................................................. 7
  12   Knieval v. ESPN,
  13     393F.3d1068(9thCir.2005)................................................................................... 7

  14   Jorgensen v. Epic/Sony Records
          351 F.3d 46 (2d Cir. 2003)....................................................................................7
  15   Lee v. City of L.A.,
  16      250 F.3d 668, 688-89 (9th Cir. 2001).......................................................................7

  17   Galbraith v. Cty. of Santa Clara
         307F.3d1119,1125-26(9thCir.2002)..................................................................... 8
  18   Daniels-Hall v. Nat’l Educ. Ass’n,
         629 F.3d 992, 998 (9th Cir. 2010)....................... ................................................. 8
  19
       Von Saher v. Norton Simon Museum of Art at Pasadena,
  20     592 F.3d 954, 960 (9th Cir. 2010) .............................................................................. 8
  21   Grill v. Lincoln Nat’l Life Ins. Co.,
          2014 WL 12588652 (C.D. Cal. June 3, 2014)....................................................... 8
  22
       Washington v. ViacomCBS, Inc.,
  23     2020 WL 5823568 (C.D. Cal. Aug. 20, 2020) (Marshall, J.) ................................11
  24
       Three Boys Music Corp. v. Bolton,
  25      212 F.3d 477, 481 (9th Cir. 2000)........................................................................11

  26
  27
  28
                                                                ii
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 6 of 22 Page ID #:315

                                             TABLE OF AUTHORITIES
   1   FEDERAL STATUTES                                                                                                 Page
   2   Copyright Act of The United States, U.S.C. §101,et seq.............................................2
   3   17 U.S.C. § 411(a) .................................................................................................... 13
   4   Federal Rule of Civil Procedure 12(b)(6) ................................................................. 2,7
   5   Federal Rule of Evidence 201(b)................................................................................ 8
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  iii
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 7 of 22 Page ID #:316




  1
  2              MEMORANDUM OF POINTS AND AUTHORITIES
  3   I.    INTRODUCTION
  4         This case arises from a claim of copyright infringement filed by Plaintiff
  5   on February 5, 2021, (“Complaint”) and epitomizes the unfair balance in
  6   protection under the law that exists between those who enjoy elite privilege,
  7   social-status, and wealth, such as the Defendants and those who do not. In
  8   filing this case, Plaintiff asks the court to attempt to apply existing copyright
  9   infringement rule of law to a set of facts significantly different from those
 10   stated in all other published opinions.
 11         It is imperative to note at this point, although intent is not an element of
 12   copyright infringement, but fraud and intentional concealment by the
 13   Defendants, individually and collectively, may be relevant to Plaintiff’s
 14   additional causes of action. Additionally noting, that the formation of
 15   subsidiary companies, or shell-companies, to avoid legal liability is nothing
 16   new to the corporate world. It is a useful tool of those who have the means to
 17   take advantage of such a legal-loopholes. However, the manner in which a
 18   studio, via an executive, can solicit a screenplay, then place said executive into
 19   what amounts to be a subsidiary company of said studio, in order to produce an
 20   infringing-film that will later be sold back to the original studio for the purpose
 21   of obfuscating title and liability, is a matter that has not yet been adjudicated in
 22   this court. For the sake of clarity, my office has deemed this purposeful
 23   attenuation and dilution of ownership of an original work of authorship as –
 24   “copyright laundering.”
 25         As described in greater detail below, the gravamen of Plaintiff’s
 26   complaint alleges that the Defendants, individually and collectively, solicited
 27   Plaintiff’s animated-screenplay for Bee Movie, confessed to access of
 28   Plaintiff’s animated-screenplay, and are now purposefully availing the

                                                            PLAINTIFF JOHN EVANS OPPOSITION TO
                                                1     DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                    TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 8 of 22 Page ID #:317




  1   infringing-film for their own profit and exploitation without Plaintiff’s
  2   permission.
  3   The manner in which the Defendants engaged in this form of copyright
  4   infringement highlights an apparent conflict and under-developed section of
  5   copyright law.
  6         Stripped of its rhetoric, Defendants’ Motion premises dismissal on two
  7   simple grounds: (1) Plaintiff’s claim can’t be plausible because of the
  8   Defendants’ collective intentional acts to cloud the history of who had access
  9   to Plaintiff’s animated screenplay for Bee Movie; and (2) Plaintiff’s additional
 10   claims are barred by the copyright act because of their intention obfuscation, or
 11   laundering of the copyrights for Bee Movie. To grant Defendants’ Motion to
 12   Dismiss at this point would essentially create a blueprint for those with the
 13   ability to create shell-companies or shift around employees, to intentionally
 14   circumvent the protections afforded to authors under the Copyright Act of the
 15   United States, 17 U.S.C. § 101, et seq., in an afront to the very essence of
 16   copyright jurisprudence. Likewise, Defendants’ Request for Judicial Notice is
 17   inappropriate as the relationships between the Defendants and their subsidiary
 18   companies are subject to reasonable dispute.
 19
 20   II.   FACTUAL ALLEGATIONS
 21         For the purposes of this motion, Plaintiff realleges all statements in
 22   Plaintiff’s Complaint ¶¶ 1-48 as plausible, true, and sufficient for all of
 23   Plaintiff’s causes of action.
 24         On April 14, 1999, then fifty-two (52) year old author and screenplay-
 25   writer, Mr. Evans, received a Certificate of Registration from the United
 26   States Copyright Office for the original animated screenplay work entitled
 27   Bee Movie, including the alternate title “The Bee Movie”. Complaint ¶¶
 28   4,18-19;

                                                            PLAINTIFF JOHN EVANS OPPOSITION TO
                                                2     DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                    TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 9 of 22 Page ID #:318




  1   Exhibit “1” [United States Copyright Office Certificate of Registration
  2   for the Animated Screenplay Bee Movie, Reg# PAU2-399-668] attached
  3   herein. Plaintiff came up with the idea for the Bee Movie screenplay while
  4   working pest control for the City of Los Angeles Department of Recreation
  5   and Parks. Evans Decl. ¶6. Knowing this original work was uniquely
  6   precious, Plaintiff took the additional step of placing an original copy of his
  7   script into a sealed United States Post Service (“USPS”) envelope, sealing that
  8   envelope with the intent of never opening it again unless to prove authenticity,
  9   sending the sealed envelope via USPS certified mail, post-marked 29, 1999, to
 10   date his intellectual property, thereby helping to establish that the screenplay
 11   was and has been in his possession since that date. Complaint
 12   ¶¶20-22; Exhibit 2.
 13          Plaintiff then began the process of submitting his script for “Bee
 14   Movie” to numerous studios. Complaint ¶¶21; Exhibit 5 [Various Rejection
 15   Letters for the Animated Screenplay Bee Movie] attached hereto Evans Decl.
 16   ¶8. From approximately 1999 to 2006, Stacey Snider was the Co-Chairman of
 17   Universal Pictures. Luella Stoker, an in-law to Plaintiff at the time, worked as
 18   a house-keeper for Ms. Snider for the duration of 1999. (See Exhibit
 19   “6” [Picture of Mr. Evans’ stepmother with Stacey Snider at a Birthday Party]
 20   attached hereto Evans Decl. ¶9. As a favor to her house-keeper, Ms. Snider
 21   agreed to read and review Mr. Evans’ original animated screenplay for Bee
 22   Movie. Complaint
 23   ¶22.
 24          On August 30, 1999, Plaintiff received two detailed evaluation letters,
 25   from Stacey Snider, the then Co-Chairman of Universal Pictures, regarding
 26   the Bee Movie screenplay and a second live-action screenplay entitled
 27   Tomorrow Today. Complaint ¶23; Exhibit 3; see also Exhibit “7” [ Universal
 28   Pictures Evaluation Letter for the Animated Screenplay BEE Movie and
      Tomorrow Today from Stacey Snider] attached hereto Evans Decl. ¶10. In the
                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
      letter, Ms. Snider clearly states:       3     DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                   TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 10 of 22 Page ID #:319




  1         “Thank you for submitting BEE MOVIE.
  2         It's a humorous and entertaining story, and contained many delightful
  3         moments. Although it is not something the studio would like to pursue at
  4         this time, I would like to offer one of our story analyst's comments if you
  5         are interested in doing more work on your script. There’s a cute idea for
  6         an animated feature here, with some promising character concepts.”
  7
  8   Co-Defendant Snider proceeds with providing in-depth feedback of Plaintiff’s
  9   animated-screenplay and even provides suggestions for characters and plot,
 10   suggesting she had a clear and extensive understanding of Plaintiff’s work. Id.
 11         On November 2, 2007, DreamWorks released their animation film “Bee
 12   Movie.” Complaint ¶¶ 24-35; Exhibit 4. Per Studio System, writer credits list a
 13   number of Hollywood’s most famous and recognizable names, including but
 14   not limited to, Jerry Seinfeld, Spike Feresten, and Barry Marder. (Id.)
 15   Noticeably, not credited is Mr. Evans. Development notes of the project state
 16   the clearly false claim that the film is “Based on an original idea by Jerry
 17   Seinfeld.” Id. Directors were Steve Hickner and Simon J. Smith. Id. The cast
 18   comprised of a number of the entertainment industry’s top talent including Co-
 19   Defendant Seinfeld. Id. Domestically, the film grossed roughly $126,597,121
 20   dollars. Worldwide cumulative total earnings are $281,797,121 dollars.
 21         On November 1, 2007, Mr. Evans became aware of the animated film
 22   released by DreamWorks. Complaint ¶33-35. The Defendants’ infringing film
 23   copied numerous copyrightable elements of Plaintiff’s work precisely,
 24   including but not limited to the title and medium of the screenplay, dialogue,
 25   structure, themes, choices of shots, camera, angles, colors, lighting, textual
 26   descriptors, and other artistic and expressive elements of Plaintiff’s work. In
 27   utter shock and disbelief that such a major company would infringe upon his
 28   intellectual property In an attempt to remedy this obvious infringement, Mr.

                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                                4    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                   TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 11 of 22 Page ID #:320




  1   Evans attempted to contact DreamWorks and Universal Filmed Entertainment
  2   Group via written communications, and sought legal counsel, but to no avail.
  3   Id.
  4         On August 22, 2016, NBCUniversal, a division of Comcast Corporation
  5   (hereinafter “CMCSA”), announced it completed its acquisition of
  6   DreamWorks Animation SKG Inc. (“DreamWorks”).Complaint ¶¶ 26-28. The
  7   studio DreamWorks is now a part of the Universal Filmed Entertainment
  8   Group. Id. Under terms of the deal valued at approximately $3.8 billion,
  9   DreamWorks stockholders received $41 in cash for each share of DreamWorks
 10   common stock, and post-closing, DreamWorks shares are no longer listed on
 11   the NASDAQ. Universal Filmed Entertainment Group is now a division of
 12   NBCUniversal, which is now a division of Comcast Corporation. Id. Currently,
 13   via multiple platforms such as Amazon, Netflix, and Microsoft X-box Movies
 14   Downloads, the infringing film entitled “Bee Movie” is still available for
 15   streaming and downloading. Collectively, DreamWorks, Stacey Snider, Jerry
 16   Seinfeld, Universal Filmed Entertainment Group, and the other potential
 17   Defendants are availing this infringing film without Mr. Evans’ permission, for
 18   their own exploitation and profit. Id.
 19         On November 4, 2020, Plaintiff mailed a cease and desist letter to
 20   NBCUniversal to notify Defendants that their infringing-film bears the exact
 21   same title as Plaintiff’s screenplay, the film was produced in the same medium
 22   Plaintiff had envisioned for his project as well as twenty-eight (28) significant
 23   similarities in dialogue, structure, and themes. Complaint ¶ 31 and Wilkerson
 24   Decl. ¶3. On November 11, 2020 Plaintiff received a reply from Ms. Emily
 25   Birdwhistell in which she stated she was in-house litigation counsel for
 26   NBCUniversal Media, LLC, Universal Pictures, a division of Universal City
 27   Studios LLC, DreamWorks Animation, LLC (“DreamWorks”), and all related
 28   entities (collectively herein, “NBCUniversal”). Exhibit 8 [Reply from

                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                               5     DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                   TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 12 of 22 Page ID #:321




  1   NBCUniversal, dated November 11, 2020] attached hereto Wilkerson Decl. ¶
  2   3. Ms. Birdwhistell represented herself as an agent of all of Co-Defendant
  3   NBCUniversal’s aforementioned affiliated subsidiaries, indicating a
  4   relationship between all the related entities. Id . Furthermore, although she
  5   denied Plaintiff’s claims, Mr. Birdwhistell confirmed that: (1) Co-Defendant
  6   Snider did depart to DreamWorks Pictures in 2006; (2) Plaintiffs timeline of
  7   the DreamWorks Animation acquisition is accurate. Thus, Co-Defendant
  8   NBCUniversal is the parent company of the DreamWorks affiliated companies
  9   and the acquisition of said companies by NBCUniversal left Co-Defendant
 10   Snider’s employment at DreamWorks Pictures. Therefore, the singular
 11   acquisition by NBCUniversal effecting both DreamWorks Animation and
 12   DreamWorks Pictures contradicts the Defendants’ assertion that there is no
 13   causal link between Co-Defendant Snider, DreamWorks Pictures, and
 14   DreamWorks Animation.
 15
 16   III.   LEGAL STANDARDS
 17          When deciding a motion to dismiss, a court must accept “all factual
 18   allegations in the complaint as true and constru[e] them in the light most
 19   favorable to the nonmoving party.” Skilstaf, Inc. v. CVS Caremark Corp., 669
 20   F.3d 1005, 1014 (9th Cir. 2012); OSU Student Alliance v. Ray, 699 F.3d 1053,
 21   1058 (9th Cir. 2012); see also Guillen v. Bank of America Corp., No. 5:10-cv-
 22   05825, 2011 WL 4071996 (N.D. Cal. 2011). Moreover, a court must “draw all
 23   reasonable inferences in favor of the nonmoving party.” Usher v. City of Los
 24   Angeles, 828 F.2d 556, 561 (9th Cir. 1987).
 25          “To survive a motion to dismiss, a complaint must contain sufficient
 26   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
 27   face.’” Lacey v. Maricopa County, 693 F.3d 896, 911 (9th Cir. 2012) (quoting
 28   Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)). A complaint meets this

                                                             PLAINTIFF JOHN EVANS OPPOSITION TO
                                                 6     DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                     TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 13 of 22 Page ID #:322




  1   standard when “the plaintiff pleads factual content that allows the court to
  2   draw the reasonable inference that the defendant is liable for the
  3   misconduct alleged.” Id.
  4   The moving party “bears the burden of persuasion that there is no triable issue
  5   of material fact and that he is entitled to judgment as a matter of law.” Id.
  6         Although motions to dismiss under Rule 12(b)(6) of the Federal Rules of
  7   Civil Procedure are typically confined to the allegations in the pleadings, the
  8   Ninth Circuit does permit consideration of documents incorporated by
  9   reference in or integral to the allegations in a complaint in resolving Rule
 10   12(b)(6) motions. See, e.g., Peter F. Gaito Architecture LLC v. Simone Dev.
 11   Corp., 602 F.3d 57 (2d Cir. 2010); Knieval v. ESPN, 393 F.3d 1068 (9th Cir.
 12   2005). Under this rule, courts regularly review the allegedly infringed and
 13   infringing works on Rule 12(b)(6) motions.
 14         Additionally, the Corporate Receipt Doctrine is an evidentiary doctrine
 15   that, if there is proof that a document was given to and received by an officer
 16   or employee of a corporation, it is presumed that every employee/officer has
 17   had access to that document, however bare corporate receipt without any
 18   allegation of a nexus between the recipients and the alleged infringers, is
 19   insufficient to raise a triable issue of access.” Jorgensen v. Epic/Sony Records,
 20   351 F.3d 46 (2d Cir. 2003). As discussed in greater detail below, here, the
 21   Plaintiff alleges access based on Defendants’ letter confessing to such access
 22   (see Ex. 3 and 7) and is only invoking the corporate receipt doctrine as a
 23   supplemental validation of access amongst the Defendants.
 24
 25   IV.   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE OF THE
 26         INDEPENDENCE BETWEEN DREAMWORKS ANIMATION
 27         AND DREAMWORKS PICTURES IS NOT APPROPRIATE
 28         BECAUSE IT IS SUBJECT TO REASONABLE DISPUTE IN

                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                               7     DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                   TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 14 of 22 Page ID #:323




  1         THAT BOTH ARE SUBSIDIARIES WHO HAVE SHIFTED
  2         THEIR ASSETS TO THE PARENT COMPANY
  3         NBCUNIVERSAL MEDIA, LLC.
  4         A court may properly take judicial notice of (1) material which is
  5   included as part of a complaint or relied upon by a complaint, and (2) matters
  6   in the public record. See Lee v. City of L.A., 250 F.3d 668, 688-89 (9th Cir.
  7   2001) overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307
  8   F.3d 1119, 1125-26 (9th Cir. 2002). Under Federal Rule of Evidence 201(b), a
  9   judicially noticed fact must be one “not subject to reasonable dispute in that it
 10   (1) is generally known within the territorial jurisdiction of the trial court; or (2)
 11   can be accurately and readily determined from sources whose accuracy cannot
 12   reasonably be questioned.”
 13         As suggested in Defendants’ Motion to Dismiss and Request for Judicial
 14   Notice (“the Request”), Courts take judicial notice of the content of publicly
 15   accessible websites (Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th
 16   Cir. 2010)), as well as other publicly-available documents that show what
 17   information is “‘in the public realm at the time[.]’” Von Saher v. Norton Simon
 18   Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010) (quotation
 19   omitted). See also Grill v. Lincoln Nat’l Life Ins. Co., 2014 WL 12588652, *3
 20   (C.D. Cal. June 3, 2014) (granting judicial notice as to news publication from
 21   New York Times).
 22         Generally, a parent corporation can not protect themselves legally form
 23   the negligent or criminal acts of the subsidiary if: (1) there is no real
 24   independence between the two companies; (2) The subsidiary is insolvent;
 25   and/or (3) The subsidiary shifts its assets to the parent company to avoid
 26   paying damages. How these rules play out in any given case depends on the
 27   specific details of the case.
 28

                                                             PLAINTIFF JOHN EVANS OPPOSITION TO
                                                8      DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                     TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 15 of 22 Page ID #:324




  1         Here, Defendants are attempting to obfuscate the clear causal linkage
  2   between Plaintiff’s animated-screenplay and Defendants’ infringing-film by
  3   claiming that neither Co-Defendant NBCUniversal nor Co-Defendant Snider
  4   played a constructive role in the production of the infringing-film. Thus,
  5   placing fault for this element of copyright infringement on Co-Defendant
  6   Seinfeld and the affiliated DreamWorks companies.
  7         It is important to note here, that based on admission, public knowledge,
  8   and simple searches of “publicly accessible websites” that Co-Defendant
  9   Snider, DreamWorks Pictures, DreamWorks Animation, its affiliated
 10   companies, its owners and Co-Defendant NBCUniversal have significant
 11   overlap as pertains to both personal friendships and professional relationships,
 12   including “not-so-discreet backroom discussions between Stacey Snider,
 13   Steven Spielberg and Comcast for Snider to take a top post at Universal
 14   Pictures.” See article on DEADLINE.com entitled Dreamworks Duo Stacey
 15   Snider and Steven Spielberg Staying Put, written by Mike Fleming Jr., dated
 16   August 14, 2012, available at https://deadline.com/2012/08/dreamworks-duo-
 17   stacey-snider-and-steve-spielberg-staying-put-318566/ attached hereto
 18   Wilkerson Decl. ¶4 as Exhibit 9.
 19         Moreover, equally based on admission and public information,
 20   DreamWorks Animation originated as a division of DreamWorks SKG, a
 21   company founded in 1994 by Steven Spielberg, Jeffrey Katzenberg, and David
 22   Geffen (the “S,” “K,” and “G” of the company name). In 2004 DreamWorks
 23   spun off DreamWorks Animation as an independent company, and Katzenberg
 24   stayed on as chief executive officer. Id. In August 2016 the corporation was
 25   acquired by NBC Universal (also known as NBCUniversal), a subsidiary
 26   of Comcast Corporation, which was originally a cable television operator. See
 27   article on Encyclopedia Britannica, Inc. entitled DreamWorks Animation, by
 28   Encyclopaedia Britannica, dated December 3, 2020, available at

                                                          PLAINTIFF JOHN EVANS OPPOSITION TO
                                              9     DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                  TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 16 of 22 Page ID #:325




  1   https://www.britannica.com/topic/DreamWorks-Animation; see also article on
  2   Comcast Business entitled NBCUniversal Completes DreamWorks Animation
  3   Acquisition, sourced by NBCUniversal, dated August 22, 2016, available at
  4   https://www.cmcsa.com/news-releases/news-release-details/nbcuniversal-
  5   completes-dreamworks-animation-
  6   acquisition#:~:text=NEW%20YORK%20%2D%2D(BUSINESS%20WIRE,(D
  7   WA) attached hereto Wilkerson Decl. ¶4 as Exhibit 9.
  8         Here, Defendants’ proffered defense of feigned independence from each
  9   other is a sad attempt to disprove access, which clearly strains credulity.
 10   Collectively, the Defendants are a group comprising of elite studios, co-
 11   workers, executives, and friends that openly and notoriously collaborate in a
 12   multitude of ventures, even when ethically improper. Ex. 9. However,
 13   insultingly, the Defendants are asking the Court to suspend common-sense
 14   and Judicially Notice that the Defendants didn’t or do not coordinate or
 15   communicate as an elite film studio, film executives, co-workers, and friends
 16   coincidentally when it pertains to the access and knowledge of Plaintiff’s
 17   animated-screenplay. Public information indicating the willingness for the
 18   Defendants’ to engage in surreptitious and unscrupulous business negotiations
 19   and tactics only boasts Plaintiff’s allegations of copyright infringement via
 20   copyright-laundering.
 21         Thus, when evaluating the facts in the light most favorable to the
 22   Plaintiff and pursuant to Fed. R. Ev. 201(b), the facts Defendants are
 23   Requesting Judicial Notice of are improper because they are subject to
 24   reasonable dispute using the same metrics and rules stated in Defendants’ own
 25   Request. Therefore, the Defendants’ Request for Judicial Notice should be
 26   denied.
 27
 28

                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                               10    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                   TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 17 of 22 Page ID #:326




  1   V.    PLAINTIFF HAS STATED A PLAUSIBLE CLAIM OF
  2         COPYRIGHT INFRINGEMENT AGAINST THE DEFENDANTS
  3         UPON WHICH RELIEF CAN BE GRANTED
  4         “To withstand a motion to dismiss a copyright infringement claim under
  5   Rule 12(b)(6), a plaintiff must allege: (1) ownership of a valid copyright, and
  6   (2) copying constituent elements of the work that are original.” Washington v.
  7   ViacomCBS, Inc., 2020 WL 5823568, at *2 (C.D. Cal. Aug. 20, 2020)
  8   (Marshall, J.), citing Feist Publ’ns, Inc. v. Rural Tele. Serv. Co., 499 U.S. 340,
  9   361 (1991).
 10         Highly distinguishable from Three Boys Music Corp. v. Bolton, 212 F.3d
 11   477, 481 (9th Cir. 2000), cited in Defendants’ motion to dismiss (“Motion to
 12   Dismiss” p. 7, ¶¶18-23), Plaintiff has clearly and plausibly alleged and asserts:
 13   (1) Plaintiff has a valid copyright for the animated-screenplay for Bee Movie;
 14   and (2) Defendants’ film copies elements of the work that are original.
 15   Complaint ¶¶18,26, and 31. More importantly, even after providing Plaintiff
 16   with an evaluation letter admitting to access of Plaintiff’s work and not
 17   challenging the validity of said letter, Defendants’ are relying on their
 18   privilege, status, and wealth to shield them from liability in this court by
 19   presenting lack of access defense which, again, clearly strains credulity.
 20   Plaintiff is not solely relying a on the Bare Corporate Receipt doctrine to prove
 21   access in this matter here. Plaintiff is relying on Co-Defendant Snider’s own
 22   words to prove access:
 23         “Thank you for submitting BEE MOVIE.
 24         It's a humorous and entertaining story, and contained many delightful
 25         moments. Although it is not something the studio would like to pursue at
 26         this time, I would like to offer one of our story analyst's comments if you
 27         are interested in doing more work on your script. There’s a cute idea for
 28         an animated feature here, with some promising character concepts.”

                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                                11   DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                   TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 18 of 22 Page ID #:327




  1        There's a cute idea for an animated feature here, with some promising
  2        character concepts. But the material could use some organization; the
  3        plot lacks focus. That's partially due to the way the story cuts back and
  4        forth between various characters very quickly at the start, which leads to
  5        some confusion. It would be good to hang out with the important bees
  6        for a longer stretch, so that we'd get to know them better and begin to
  7        root for them.
  8        The basic structure overall is what really needs attention. The "Rey and
  9        Bumble" storyline and the "Honey Bees v. Killer Bees" storyline never
 10        quite come together. There's little sense of a central conflict that builds
 11        to a satisfying climax. After all the fighting between Rey and Babe, a
 12        sudden fire accidentally set off by the Pastor saves the honey bee hive.
 13        Couldn't Rey be more involved in the big finish? Set-ups for minor plot
 14        developments also lack pay-offs. For example, Babe gets threatened by
 15        Would Bee and Could Bee early on - but they then disappear from the
 16        plot until the big fight at the end. It's unclear what Rey's metamorphosis
 17        is all about; if it does actually occur, we never get to see it and
 18        understand it. While Rey is an appealing misfit, Honey Bee and his other
 19        friends are only sketchily suggested. We get that Chubbee is overweight,
 20        but the other bees could use stronger personalities. The supporting
 21        characters in THE LION KING, for example, are all vivid and
 22        memorable, as are the featured ants in ANTZ. Babe is on his way
 23        towards being a well-rounded bad guy, because he's insecure (no sting!);
 24        it would be great to see him as an even more "human" villain.
 25        It would also help to let the audience in on the rules of the story's world.
 26        While the writer has obviously done research on types of bees and bee
 27        activities, the story would be even more fun and involving if more bee
 28        information could be conveyed. We'd like more of an explanation of

                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                               12    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                   TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 19 of 22 Page ID #:328




  1          why the killer bees are after the honey bees on the drones' behalf. A
  2          BUG'S LIFE, for example, laid out all the necessary information (i.e.
  3          concerning ants and grasshoppers) very clearly in its opening.
  4          John, I hope this will be helpful to you. Thanks again for thinking of me
  5          and I wish you the best of luck in seeing your project to fruition.
  6          Warm regards.” Complaint Ex. 3; and Ex. 7.
  7
  8   Furthermore, in the second evaluation letter provided to Plaintiff, Co-
  9   Defendant Snider references the plot of Plaintiff’s animated-screenplay for Bee
 10   Movie. Id. Co-Defendant Sniders in-depth feedback of Plaintiff’s animated-
 11   screenplay, provided suggestions for characters and plot, infer she had a clear
 12   and extensive understanding of Plaintiff’s work. Id. Defendants’ subsequent
 13   attempts to point out the differences in their infringing-film don’t serve to
 14   disprove access to Plaintiff’s screenplay, but in actuality boast the validity of
 15   the evaluation letter provided by Plaintiff, as Snider states her intentions
 16   clearly in the letter.
 17          Therefore, when evaluating the factual allegations in the light most
 18   favorable to the non-moving party, Plaintiff has alleged a plausible claim for
 19   copyright infringement upon which relief can be granted.
 20   VI.    JUDGMENT SHOULD NOT BE ENTERED IN FAVOR OF THE
 21          DEFENDANTS AS IT PERTAINS TO PLAINTIFF’S FIRST
 22          CLAIM FOR RELIEF FOR COPYRIGHT INFRINGEMENT
 23          BECAUSE PLAINTIFF HAS PLAUSIBLY ALLEGED THAT THE
 24          DEFENDANTS BOTH INDIVIDUALLY AND COLLECTIVELY
 25          HAD ACCESS TO THE PLAINTIFF’S ANIMATED-
 26          SCREENPLAY FOR THE FILM BEE MOVIE IN THE FORM A
 27          LETTER SIGNED BY CO-DEFENDANT STACEY SNIDER ON
 28          CO-DEFENDANT NBCUNIVERSAL’S LETTERHEAD

                                                            PLAINTIFF JOHN EVANS OPPOSITION TO
                                                13    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                    TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 20 of 22 Page ID #:329




  1          As stated above, Plaintiff is not solely relying a on the Bare Corporate
  2   Receipt doctrine to prove access amongst the defendants. Plaintiff is alleging
  3   access based Plaintiff has plausibly alleged that the defendants both
  4   individually and collectively had access to the plaintiff’s animated-screenplay
  5   based on letters signed by Co-defendant Stacey snider on co-defendant
  6   NBCUniversal’s letterhead. The validity of which Defendants have not
  7   challenges. Complaint ¶¶ 18,26, and 31.
  8          Therefore, Plaintiff has plausibly alleged access and Defendants’ motion
  9   to dismiss should be denied.
 10
 11   VII.   JUDGMENT SHOULD NOT BE ENTERED IN FAVOR OF THE
 12          DEFENDANTS AS IT PERTAINS TO PLAINTIFF’S FIRST
 13          CLAIM FOR RELIEF FOR COPYRIGHT INFRINGEMENT
 14          BECAUSE PLAINTIFF HAS PLAUSIBLY ALLEGED
 15          SUBSTANTIAL SIMILARITY BETWEEN PLAINTIFF’S
 16          ANIMATED-SCREENPLAY AND THE DEFENDANTS’
 17          INFRINGING FILM
 18          Also stated above, Plaintiff has plausibly alleged substantial similarity
 19   between plaintiff’s animated-screenplay and the defendants’ infringing film in
 20   his Complaint. Complaint ¶¶ 18,26, and 31. Co-Defendant Sniders in-depth
 21   feedback of Plaintiff’s animated-screenplay, provided suggestions for
 22   characters and plot, infer she had a clear and extensive understanding of
 23   Plaintiff’s work. Id. Again, Defendants’ attempts to point to the differences in
 24   their infringing-film don’t serve to disprove access to Plaintiff’s screenplay,
 25   but in actuality boast the validity of the evaluation letter provided by Plaintiff.
 26   Thus, adding to the credibility of Plaintiff’s claims. Additionally, these
 27   intentional attempts to change the infringing-film just enough to differ from
 28   Plaintiff’s animated-screenplay, after soliciting and having access to it, are

                                                            PLAINTIFF JOHN EVANS OPPOSITION TO
                                                14    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                    TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 21 of 22 Page ID #:330




  1   additional hallmarks of “copyright laundering.” If Defendants’ Motion to
  2   Dismiss is granted at this point, it would essentially create a doctrine validating
  3   intentional theft, obfuscation, and infringement of a protected work. More
  4   poignantly, if Defendants’ Motion to dismiss is granted, copyright-laundering
  5   will be a valid practice for all entertainment studios under the jurisdiction of
  6   the Ninth District.
  7         Therefore, Defendants’ motions for dismissal should be denied.
  8
  9   VIII. PLAINTIFF’S SECOND, THIRD AND FOURTH CLAIMS FOR
 10         RELIEF, FOR UNFAIR COMPETITION, INTENTIONAL
 11         INFLICTION OF EMOTIONAL DISTRESS AND NEGLIGENT
 12         INFLICTION OF EMOTIONAL DISTRESS, RESPECTIVELY,
 13         ARE NOT PREEMPTED BY THE COPYRIGHT ACT BECAUSE
 14         EXISTING LAW IS BEING APPLIED TO A SET OF FACTS
 15         SIGNIFICANTLY DISTINGUISHABLE FROM THOSE STATED
 16         IN ALL OTHER PUBLISHED OPINIONS
 17         As stated above, Defendants individually and collectively engaged in a
 18   series of sophisticated actions, after receiving Plaintiff’s animated-screenplay,
 19   for the purpose of obfuscating title and liability. A series of actions for the sake
 20   of clarity, we have deemed – copyright laundering. This collection of
 21   intentional actions to intentionally circumvent the intention copyright
 22   jurisprudence, compounded by the use of privilege, status, and wealth to
 23   produce an infringing animated film by the same name, essentially gaslight the
 24   Plaintiff causing severe, mental, and physical anguish, is a set of facts that has
 25   not been applied to the federal or state law related to Plaintiff’s second, third
 26   and fourth claims for relief.
 27
 28

                                                            PLAINTIFF JOHN EVANS OPPOSITION TO
                                                15    DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                    TO DISMISS
Case 2:21-cv-00984-CBM-PD Document 20 Filed 06/05/21 Page 22 of 22 Page ID #:331




  1          Therefore, since there is no precedent controlling law in this matter,
  2   Defendants’ claim of preemption by the Copyright Act and motion for
  3   dismissal should be denied.
  4
  5   IX.           CONCLUSION
  6          For the foregoing reasons, Plaintiff respectfully requests that
  7   Defendants’ Motion to Dismiss and Request for Judicial Notice be denied in
  8   their entirety.
  9
 10   DATED: June 5, 2021                            LAW OFFICES OF FAHAD SHARIF
 11
 12                                            By:
                                                     ROGER L. WILKERSON, ESQ.
 13                                                  FAHAD SHARIF, ESQ.
                                                     Attorneys for Plaintiff, JOHN EVANS
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                            PLAINTIFF JOHN EVANS OPPOSITION TO
                                               16     DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                    TO DISMISS
